Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Sept. 27, 2021. Claims 1, 5, 7-9, 13-14, 16-17 and 20-22 are pending and currently considered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Michael D. Hammer on Nov. 1, 2021.
The application has been amended as follows: 
Claim 1. (Currently Amended) A method for treatment of a cancer selected from the group consisting of leukemia, lymphoma, colon cancer, and pancreatic cancer, said method comprising: 
administering to a subject in need thereof a therapeutically effective amount of an isolated MHC-Ia dimer comprising a first and a second monomer, and each monomer 
wherein each HLA heavy chain fusion polypeptide comprises or consists essentially of a HLA heavy chain polypeptide comprising or consisting of a HLA alpha 1, 2 and 3 domain of a HLA heavy chain selected from A25, B58, C08, A30, B53, or C12, 
wherein said HLA heavy chain polypeptide is covalently linked to an Fc polypeptide sequence, and
wherein the HLA heavy chain fusion polypeptide is not associated with an antigen peptide either as a monomer or as a dimer,
 thereby treating the cancer.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art reference identified is Cullen et al. A Divalent Major Histocompatibility Complex/IgG1 Fusion Protein Induces Antigen-Specific T Cell Activation in Vitro and in Vivo. Cellular Immunology 192, 54–62 (1999). Cullen teaches that as a first step in generating a soluble MHC molecule that could function as an antigen-specific immunostimulant, the extracellular domains of the murine H-2Kb MHC class I molecule were fused to the constant domains of a murine IgG1 heavy chain, resulting in a divalent molecule with both a TCR-reactive and an Fc receptor (FcR)-reactive moiety. The fusion protein can be loaded with peptide and can induce T cell activation in a peptide-specific, MHC-restricted manner following immobilization on 
Cullen is not considered as teaching or suggesting the claimed invention since it teaches that the fusion protein needs to be associated with an antigen peptide to be functional. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                            Conclusion
Claims 1, 5, 7-9, 13-14, 16-17 and 20-22 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Mon-Friday, 8:00 am - 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 

/NIANXIANG ZOU/           Primary Examiner, Art Unit 1648